Citation Nr: 1617357	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-26 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, service connection for right patellofemoral pain syndrome and left retropatella pain syndrome was granted in July 1996 and the Veteran was afforded a noncompensable rating, effective January 1, 1996.  Thereafter, a July 2001 rating decision increased his rating from 0 to 10 percent bilaterally, effective August 10, 2000.  In a June 2008 rating decision, the RO recharacterized his left knee disability as patellofemoral pain syndrome and denied his claim for an increase rating.  

A claim for an increased rating was received in September 2009.  In a December 2009 rating decision the RO continued the denial for an increased rating.  The Veteran filed a timely notice of disagreement with this rating decision and subsequently perfected the appeal with respect to these issues in October 2011. 

With that said, the most recent VA examination of record was conducted in November 2015.  The Veteran obtained a second opinion from a private physician Dr J. C., MD in January 2016.  At the time of this second examination, the Veteran reasserted that his condition was continuing to worsen in severity.  To that point, comparative review of these examination reports and the record reveals differences which must be addressed.

Specifically, the November 2015 VA examination indicated that there were no findings of crepitus or atrophy.  Neither atrophy nor crepitus were detected on VA examinations in January 2008 or November 2009.  However, on private examination Dr. C. observed the presence of mild patellofemoral crepitus and atrophy of the quadriceps.  Such is important as Dr. C. opined that a "large component of his pain [was] derived from atrophy and weakness in his quadriceps and poor neuromuscular control of his patella."  There were also no degenerative changes of the knees in November 2015 but minor changes were observed only two months later.  

As a result of the foregoing, the Board finds that further clarification is needed to ascertain the current nature and severity of the Veteran's disabilities, therefore a new VA examination is warranted.

As a final point, in April 2010 the Veteran reported that he had been awarded Social Security Administration benefits as a result of his knee disabilities.  He stated that these records supported his claim that his disability had worsened.  These records are not in evidence and there is no indication that an attempt was made to obtain them.  Where, as in this case, VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and that such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration with a request that they provide a copy of the decision and all medical records utilized in approving the Veteran's claim for Social Security disability benefits.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

2. Obtain and associate with the claims file all outstanding VA and non-VA treatment medical records.  

3.  Once these directives have been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral knee disabilities.  All appropriate testing deemed necessary, including range of motion testing and X-ray studies, should be performed. 

a)  The examiner should describe the nature and severity of the Veteran's bilateral knee disorder.  The report should discuss the examiner's objective evaluation for any weakened movement of each knee, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function of the knee.  The examiner should specifically address the Veteran's functional loss in each knee due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.

b) The examiner must also comment on whether there is objective evidence that the Veteran experiences buckling, locking, instability, subluxation, stumbling or incoordination of the knees.    

c) The examiner should identify the presence of any crepitus or muscle atrophy.  The clinical significance of any positive findings should be discussed.  Any negative findings should be reconciled with the observations made in the January 2016 private opinion.

Special attention is directed to Dr. C.'s opinion that a "large component of [the Veteran's] pain [was] derived from atrophy and weakness in his quadriceps and poor neuromuscular control of his patella."  

d) If X-rays are negative for the presence of degenerative changes of the knees, such should be stated.  A negative finding of degenerative changes should be reconciled with the positive reference made by Dr. C.'s in January 2016.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completing the above actions, the Veteran's claims of entitlement to increased ratings for right and left knee disabilities should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

